                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF MISSOURI
                           WESTERN DIVISION

 UNITED STATES OF AMERICA,                      )
                                                )
                               Plaintiff,       )
                                                )
                         v.                     )    Case No. 19-00080-01-CR-W-DGK
                                                )
 JEFFREY M. PERRY,                              )
                                                )
                               Defendant.       )

                    MEMORANDUM OF MATTERS DISCUSSED AND
                     ACTION TAKEN AT PRETRIAL CONFERENCE


PENDING CHARGE: On October 24, 2019, the Grand Jury returned a one-count Superseding
Indictment charging that on or about October 2, 2018, the Defendant Jeffrey M. Perry, knowing
that he previously had been convicted of a crime punishable by imprisonment for a term exceeding
one year, did knowingly possess, in and affecting commerce, firearms, to wit, a Defense
Procurement/DPMS Inc., Model A-15,.223 caliber semi-automatic rifle, Serial Number
F161596K; a Smith and Wesson, .40 caliber semi-automatic pistol, Serial Number FZD7896; and
a Smith and Wesson, 9mm semi-automatic pistol, Serial Number PAU9669.

The following matters were discussed and action taken during the pretrial conference:

TRIAL COUNSEL:
     Government: Don Michael Green
           Case Agent: Detective Frank Rorabaugh, Kansas City Police Department
     Defense: William J. Raymond and Jedrick H. Burgos Amador
                   Sandy Schnack and Ashley Clowden

OUTSTANDING MOTIONS: A Report and Recommendation as to Defendant Perry’s Motion
to Suppress (Doc. #23) was filed on September 9, 2020. (Doc. #56.) On September 23, 2020,
Defendant Perry filed an objection to the Report and Recommendation. (Doc. #58.)

TRIAL WITNESSES:
     Government: 8-10 with stipulations; 12-15 without stipulations
     Defendant: 2-3 witnesses, including the Defendant

TRIAL EXHIBITS:
     Government: approximately 35-38 exhibits
     Defendant: approximately 10 exhibits



         Case 4:19-cr-00080-DGK Document 65 Filed 09/29/20 Page 1 of 2
DEFENSES: General denial

POSSIBLE DISPOSITION:
     (X) Definitely for trial; ( ) Possibly for trial; ( ) Likely a plea will be worked out

TRIAL TIME: 2 days total
     Government’s case including jury selection: 1-1½ day(s)
     Defendant: 1/2 day(s)

STIPULATIONS: None at this time

UNUSUAL QUESTIONS OF LAW: None

FILING DEADLINES:

       Witness and Exhibit List
             Government: Due on or before October 6, 2020.
             Defendant: Due on or before October 6, 2020.

       Counsel are requested to list witnesses in alphabetical order on their witness list.

       Exhibit Index, if required by the District Court, Voir Dire, Jury Instructions: Due on

or before October 14, 2020.

Please Note: Jury instructions must comply with Local Rule 51.1

       Motion in Limine: Due on or before October 14, 2020.


TRIAL SETTING: Criminal jury trial docket set for October 19, 2020.

       Please note: Defense counsel requests the second week as defense counsel has a conflict
       the first week.


       IT IS SO ORDERED




                                                      /s/ Lajuana M. Counts
                                                     LAJUANA M. COUNTS
                                                     UNITED STATES MAGISTRATE JUDGE


                                                2

         Case 4:19-cr-00080-DGK Document 65 Filed 09/29/20 Page 2 of 2
